ALLEN, Judge.
The appellant, John H. Moore, Jr., was formerly an administrator of the Estate of Emil C. Juen, deceased. An order was entered in the county judge’s court in probate upon appellant’s application for allowance of expenses and of compensation, and upon certain other applications. An order thereon was entered by that court on September 19, 1956. On October 8, 1956, Moore filed a notice of appeal from that order to the circuit court of Palm Beach County. On October 16, 1957, an order was entered by the circuit court affirming the order of the county judge’s court. On November 1, 1957, Moore filed a notice of appeal from the circuit court to this court.
The facts and law, insofar as they relate to the jurisdiction of this court on *912this appeal, are similar to those appearing in the case of In the Matter of the Estate of Juen (Farish v. Microutsicos), 105 So.2d 908, which was this day decided by this court and in which we held that we have no jurisdiction of an appeal from the circuit court which, sitting as an appellate court, had affirmed an order of the probate court, where the order of the probate court had been properly appealed to the circuit court prior to July 1, 1957, the effective date of Article V of the Constitution of Florida, F.S.A. See also Appeal of Syracuse University (In the Matter of the Estate of Rasey), Fla.App., 105 So.2d 904, decided this date, where a similar question of fact and law existed.
We deny the motions to quash and to affirm in this case and shall treat the appeal filed herein, together with the transcript, as a petition for a writ of certiorari.
KANNER, C. J., and SHANNON, J., concur.